DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 9, 2021 is being considered by the examiner.

Response to Amendment
Claims 1-20 are pending, with claims 1, 9 and 15 being independent. Claims 1, 9 and 15 have been amended.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, Applicant has amended the maintaining step of claims to include “maintaining, by a records management and processing system, a first set of records of a plurality of sets of records, the first  (U.S. Publication No. 2007/0162308 A1, hereinafter referred to as Peters”), and is considered to be properly combined with Torman for the reasons set forth below in the 35 USC 103 rejection section.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 9-11, 13, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Torman et al. (U.S. Publication No. 2014/0006441 A1, hereinafter referred to as “Torman”) in view of Peters (U.S. Publication No. 2007/0162308 A1, hereinafter referred to as Peters”).
Regarding claim 1, Torman discloses a method for customizing a workflow for processing database records, the method comprising: (method for customizing a workflow)(e.g., paragraphs [0033], [0108] and [0110])
maintaining, by a records management and processing system, a first set of records of a plurality of sets of records, the first set of records associated with a first entity of a plurality of entities, (on-demand database service environment maintains a first set of records associated with an entity of a plurality of entities)(e.g., abstract and paragraphs [0030]-[0033], [0103], [0108] and [0110])
wherein the records management and processing system comprises an intermediary between systems of the plurality of health care service providers and systems of the plurality of responsible entities; (customer relationship management system (CRM) acts as an intermediary between systems)( paragraphs [0042], [0058] and [0090])
presenting, by a workflow customization engine of the records management and processing system, an administrative interface comprising one or more options for workflow configuration; (advanced administrative tooling that reduces administrative time managing a user’s rights, enable advanced reporting of a user’s permissions through permission set assignments and control other permissions to associate record with permissions)(e.g., paragraphs [0027]-[0031], [0091]-[0093], [0123] and [0124])
receiving, by the workflow customization engine through the administrative interface, selection of at least one of the one or more options for workflow configuration; (a selection of at least one or more options for workflow configuration is received through the admin interface – admin determines permissions to be included in the permission set)(e.g., paragraphs [0031], [0032] and [0124])
defining, by the workflow customization engine, a custom workflow for the first entity based on the received selection of the at least one of the one or more options for workflow configuration; and (custom workflow is defined and user receives customized display based on association records that store the permissions to the corresponding custom metadata entities)(e.g., paragraphs [0033], [0108] and [0110]-[0114])
processing, by a workflow engine of the records management and processing system, the first set of records using the defined custom workflow. (the first set of records are processed using the defined custom workflow)(e.g., paragraphs [0033], [0108] and [0110]-[0114]).
Torman discloses a customer relationship management system; however, Torman does not appear to specifically disclose each set of records of the plurality of records comprising records of health care services provided to consumers by a plurality of health care service providers and identifying at least one required action by at least one responsible entity of a plurality of responsible entities, wherein each responsible entity comprises a third-party payor for health care services and wherein the records management and processing system comprises an intermediary between systems of the plurality of health care service providers and systems of the plurality of responsible entities;
each set of records of the plurality of records comprising records of health care services provided to consumers by a plurality of health care service providers and (a logically centralized database having information records related to a plurality of different stakeholders of the healthcare industry, wherein each stakeholder is a member of at least one category of stakeholders include at least a patient member, a medical provider and an insurance company)(e.g., paragraph [0019]) 
identifying at least one required action by at least one responsible entity of a plurality of responsible entities, wherein each responsible entity comprises a third-party payor for health care services and (completing a healthcare related transaction, the participating Stakeholders are limited to healthcare providing entities, and the type of information they share is limited to medical records and there are numerous "Stakeholders" in the healthcare Sector, including patients,  hospitals (including urgent care),  primary physicians, specialist physicians,  pharmacies and  Insurance or third-party payers )(e.g., paragraphs [0011], [0015] and [0019]) 
wherein the records management and processing system comprises an intermediary between systems of the plurality of health care service providers and systems of the plurality of responsible entities; (records management and processing system includes an intermediary between systems of the providers and responsible entities.)(e.g., figures 2, 5C and 6C and paragraphs [0011], [0015] and [0083]).
Torman discloses methods and an apparatus for determining user access to custom metadata. In Torman, custom workflows are disclosed (e.g., paragraphs [0108] and [0110]); however, Torman does not appear to explicitly disclose each set of records of the plurality of 

Regarding claim 2, Torman in view of Peters discloses the method of claim 1. Torman further discloses wherein the defined custom workflow for the first entity is different from a custom workflow associated with a second entity of the plurality of entities for processing a second set of records. (entities have different levels of access and permissions from each other and access for processing different sets of records)(e.g., paragraphs [0039] and [0093]).

Regarding claim 3, Torman in view of Peters discloses the method of claim 2. Torman further discloses wherein when processing the first set of records, the defined custom workflow for the first entity causes the workflow engine to generate a different user interface from a user interface generated by the custom workflow associated with the second entity when processing the second set of records. (different objects and displays are generated based on the different entity permissions.)(e.g., paragraphs [0024], [0030], [0032], [0034] and [0108]).
wherein when processing the first set of records, the defined custom workflow for the first entity causes the workflow engine to perform different functions from functions performed by the custom workflow associated with the second entity when processing the second set of records. (e.g., paragraphs [0024], [0033] and [0108]).
Regarding claim 5, Torman discloses the method of claim 1. Torman further discloses wherein defining the custom workflow for the first entity comprises: determining one or more parameters for the custom workflow based on the received selection of the at least one of the one or more options for the workflow configuration; and (one or more parameters for the custom workflow is determined based on the customization settings of the workflow)(e.g., paragraphs [0033]-[0034] and [0114])
storing the determined one or more parameters in a table associated with the custom workflow for the first entity. (table stores the entity records having the permission sets that have been assigned to the users)(e.g., paragraphs [0033]-[0034]).

Regarding claim 7, Torman in view of Peters discloses the method of claim 1. Torman further discloses wherein defining the custom workflow for the first entity comprises: defining a set of attribute metadata for the custom workflow based on the received selection of the at least one of the one or more options for the workflow configuration; and (set of attribute metadata for customization is defined based on the received selection of the options)(e.g., abstract and paragraphs [0030]-[0034])
storing the defined set of attribute metadata for the custom workflow. (defined set of attribute metadata for the custom workflow is stored in database table)(e.g., paragraph [0034]).  
a system comprising: a processor; and a memory coupled with and readable by the processor and storing therein a set of instructions which, when executed by the processor, causes the processor to customize a workflow for processing database records by: (e.g., figure 1 and paragraphs [0036] and [0045])
maintaining a first set of records of a plurality of sets of records, the first set of records associated with a first entity of a plurality of entities, (on-demand database service environment maintains a first set of records associated with an entity of a plurality of entities)(e.g., abstract and paragraphs [0030]-[0033], [0103], [0108] and [0110])
wherein the records management and processing system comprises an intermediary between systems of the plurality of health care service providers and systems of the plurality of responsible entities; (customer relationship management system (CRM) acts as an intermediary between systems)( paragraphs [0042], [0058] and [0090])
presenting, by a workflow customization engine, an administrative interface comprising one or more options for workflow configuration; (advanced administrative tooling that reduces administrative time managing a user’s rights, enable advanced reporting of a user’s permissions through permission set assignments and control other permissions to associate record with permissions)(e.g., paragraphs [0027]-[0031], [0091]-[0093], [0123] and [0124])
receiving, by the workflow customization engine through the administrative interface, selection of at least one of the one or more options for workflow configuration; (a selection of at least one or more options for workflow configuration is received through the admin interface – admin determines permissions to be included in the permission set)(e.g., paragraphs [0031], [0032] and [0124])
defining, by the workflow customization engine, a custom workflow for the first entity based on the received selection of the at least one of the one or more options for workflow configuration; and (custom workflow is defined and user receives customized display based on association records that store the permissions to the corresponding custom metadata entities)(e.g., paragraphs [0033], [0108] and [0110]-[0114])
processing, by a workflow engine, the first set of records using the defined custom workflow. (the first set of records are processed using the defined custom workflow)(e.g., paragraphs [0033], [0108] and [0110]-[0114]).
Torman discloses a customer relationship management system; however, Torman does not appear to specifically disclose each set of records of the plurality of records comprising records of health care services provided to consumers by a plurality of health care service providers and (a logically centralized database having information records related to a plurality of different stakeholders of the healthcare industry, wherein each stakeholder is a member of at least one category of stakeholders include at least a patient member, a medical provider and an insurance company)(e.g., paragraph [0019]) 
identifying at least one required action by at least one responsible entity of a plurality of responsible entities, wherein each responsible entity comprises a third-party payor for health care services and (completing a healthcare related transaction, the participating Stakeholders are limited to healthcare providing entities, and the type of information they share is limited to medical records and there are numerous "Stakeholders" in the healthcare Sector, including patients,  hospitals (including urgent care),  primary physicians, specialist physicians,  pharmacies and  Insurance or third-party payers )(e.g., paragraphs [0011], [0015] and [0019]) 
wherein the records management and processing system comprises an intermediary between systems of the plurality of health care service providers and systems of the plurality of responsible entities; (records management and processing system includes an intermediary between systems of the providers and responsible entities.)(e.g., figures 2, 5C and 6C and paragraphs [0011], [0015] and [0083]).
It would have been obvious to combine Peters with Torman for the same reasons set forth in claim 1, above.

Regarding claim 10, Torman in view of Peters discloses the system of claim 9. Torman further discloses wherein the defined custom workflow for the first entity is different from a custom workflow associated with a second entity of the plurality of entities for processing a second set of records, (entities have different levels of access and permissions from each other and access for processing different sets of records)(e.g., paragraphs [0039] and [0093])
wherein when processing the first set of records, the defined custom workflow for the first entity causes the workflow engine to generate a different user interface from a user interface generated by the custom workflow associated with the second entity when processing the second set of records, and  (different objects and displays are generated based on the different entity permissions.)(e.g., paragraphs [0024], [0030], [0032], [0034] and [0108])
wherein when processing the first set of records, the defined custom workflow for the first entity causes the workflow engine to perform different functions from functions performed by the custom workflow associated with the second entity when processing the second set of records. (e.g., paragraphs [0024], [0033] and [0108]).


Regarding claim 15, Torman discloses a non-transitory, computer-readable medium comprising a set of instructions stored therein which, when executed by a processor, causes the processor to customize a workflow for processing database records by: (e.g., paragraph [0045])
maintaining, by a records management and processing system, a first set of records of a plurality of sets of records, the first set of records associated with a first entity of a plurality of entities, (on-demand database service environment maintains a first set of records associated with an entity of a plurality of entities)(e.g., abstract and paragraphs [0030]-[0033], [0103], [0108] and [0110])
wherein the records management and processing system comprises an intermediary between systems of the plurality of health care service providers and systems of the plurality of responsible entities; (customer relationship management system (CRM) acts as an intermediary between systems)( paragraphs [0042], [0058] and [0090])
presenting, by a workflow customization engine of the records management and processing system, an administrative interface comprising one or more options for workflow configuration; (advanced administrative tooling that reduces administrative time managing a user’s rights, enable advanced reporting of a user’s permissions through permission set assignments and control other permissions to associate record with permissions)(e.g., paragraphs [0027]-[0031], [0091]-[0093], [0123] and [0124])
receiving, by the workflow customization engine through the administrative interface, selection of at least one of the one or more options for workflow configuration; (a selection of at least one or more options for workflow configuration is received through the admin interface – admin determines permissions to be included in the permission set)(e.g., paragraphs [0031], [0032] and [0124])
defining, by the workflow customization engine, a custom workflow for the first entity based on the received selection of the at least one of the one or more options for workflow configuration; and (custom workflow is defined and user receives customized display based on association records that store the permissions to the corresponding custom metadata entities)(e.g., paragraphs [0033], [0108] and [0110]-[0114])
processing, by a workflow engine of the records management and processing system, the first set of records using the defined custom workflow. (the first set of records are processed using the defined custom workflow)(e.g., paragraphs [0033], [0108] and [0110]-[0114]).
Torman discloses a customer relationship management system; however, Torman does not appear to specifically disclose each set of records of the plurality of records comprising records of health care services provided to consumers by a plurality of health care service providers and identifying at least one required action by at least one responsible entity of a plurality of responsible entities, wherein each responsible entity comprises a third-party payor for health care services and wherein the records management and processing system comprises an intermediary between systems of the plurality of health care service providers and systems of the plurality of responsible entities;
each set of records of the plurality of records comprising records of health care services provided to consumers by a plurality of health care service providers and (a logically centralized database having information records related to a plurality of different stakeholders of the healthcare industry, wherein each stakeholder is a member of at least one category of stakeholders include at least a patient member, a medical provider and an insurance company)(e.g., paragraph [0019]) 
identifying at least one required action by at least one responsible entity of a plurality of responsible entities, wherein each responsible entity comprises a third-party payor for health care services and (completing a healthcare related transaction, the participating Stakeholders are limited to healthcare providing entities, and the type of information they share is limited to medical records and there are numerous "Stakeholders" in the healthcare Sector, including patients,  hospitals (including urgent care),  primary physicians, specialist physicians,  pharmacies and  Insurance or third-party payers )(e.g., paragraphs [0011], [0015] and [0019]) 
wherein the records management and processing system comprises an intermediary between systems of the plurality of health care service providers and systems of the plurality of responsible entities; (records management and processing system includes an intermediary between systems of the providers and responsible entities.)(e.g., figures 2, 5C and 6C and paragraphs [0011], [0015] and [0083]).
It would have been obvious to combine Peters with Torman for the same reasons set forth in claim 1, above.
.

Claims 6, 8, 12, 14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Torman in view of Peters and in further view of Haenel et al. (U.S. Publication No. 2009/0260021 A1, hereinafter referred to as “Haenel”).
Regarding claim 6, Torman in view of Peters discloses the method of claim 5. However, neither reference appears to specifically disclose wherein processing the first set of records using the defined custom workflow comprises: selecting a pre-defined standard workflow from a plurality of pre-defined standard workflows; and executing the selected pre-defined standard workflow using the one or more parameters for the custom workflow stored in the table associated with the custom workflow for the first entity. 
On the other hand, Haenel, which relates to workflow managed composite applications (title), does disclose wherein processing the first set of records using the defined custom workflow comprises: selecting a pre-defined standard workflow from a plurality of pre-defined standard workflows; and (different workflows can be managed and updated. Business users can select and customize the procedures according to their particular needs, by changing the process definitions)(e.g., paragraphs [0025], [0026], [0043] and [0052])
executing the selected pre-defined standard workflow using the one or more parameters for the custom workflow stored in the table associated with the custom workflow for the first entity. (the selected pre-defined standard workflow is executed using the one or more parameters for the custom workflow stored in the table associated with the custom workflow for the entity)(e.g., paragraphs [0010], [0055], [0060] and [0061]).


Regarding claim 8, Torman in view of Peters discloses the method of claim 7. However, neither reference appears to specifically disclose wherein processing the first set of records using the defined custom workflow comprises: selecting a pre-defined standard workflow from a plurality of pre-defined standard workflows; and executing one or more pre-defined library function identified by the selected pre-defined standard workflow using the stored set of attribute metadata for the custom workflow. 
On the other hand, Haenel, which relates to workflow managed composite applications (title), does disclose wherein processing the first set of records using the defined custom workflow comprises: selecting a pre-defined standard workflow from a plurality of pre-defined standard workflows; and (different workflows can be managed and updated. Business 
executing one or more pre-defined library function identified by the selected pre-defined standard workflow using the stored set of attribute metadata for the custom workflow. (the selected pre-defined standard workflow is executed using the one or more parameters for the custom workflow stored in the table associated with the custom workflow for the entity)(e.g., paragraphs [0010], [0055], [0060] and [0061]).
It would have been obvious to combine Haenel with Torman and Peters for the same reasons as set forth in claim 6, above.
Claims 12, 14, 18 and 20 have substantially similar limitations as stated in claims 6, 8, 6 and 8, respectively; therefore, they are rejected under the same subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD L BOWEN/Primary Examiner, Art Unit 2165